Citation Nr: 0725383	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The service person had service as a Philippine Scout from 
July 1946 to February 1949.  His death occurred in August 
1991 and the appellant in this matter is his surviving 
spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, through 
the VA's Appeals Management Center (AMC) in Washington, DC.  
The purpose of such remand was to permit the AMC or RO to 
afford the appellant all necessary notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, and then to readjudicate the underlying 
claim.  VCAA notice was provided, the claim was readjudicated 
with issuance of a supplemental statement of the case 
containing all of the relevant law and regulations and the 
appeal has been returned to the Board for its appellate 
review.

                                                    
                                                 FINDINGS OF 
FACT

The National Personnel Records Centre (NPRC) has certified 
that the appellant's late husband had no service as a member 
of he Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant show no such 
service, and there is no indication that any such evidence 
exists.


                                               



                                                CONCLUSION OF 
LAW

The criteria for basic eligibility for VA death pension 
benefits are not met.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1, 3.40, 3.41, 
3.102, 3.159, 3.203 (2006).


                     REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

                                        The Veterans Claims 
Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
has held that any error with regard to the four elements of 
VCAA notice is presumptively prejudicial, shifting the burden 
to VA to show that any such claimed error was not prejudicial 
to the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, the Board finds that in the RO letters dated in 
December 2002, February 2003, April 2003, July 2003, and a 
December 2006 VCAA letter from the Appeals Management Center 
(AMC), VA notified the appellant of the information and 
evidence needed to substantiate her claim for death pension 
benefits.  These letters informed the appellant of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  The March 2007 supplemental statement of 
the case further notified the appellant that she could submit 
either official documentation issued by a U.S. service 
department or verification of the claimed service and that 
she could provide additional personal data pertaining to her 
husband.  To the extent that this was not in compliance with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Pelea v. Nicholson, 19 Vet. App. 
296 (2005), the Board notes that Pelea I was dismissed in 
June 2006 because Mrs. Pelea died after judgment was entered 
but before mandate issued.  Pelea v. Nicholson, 20 Vet. App. 
93 (2006).  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that timing-of- 
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II) (The Federal Circuit 
specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper subsequent 
VA process" can cure error in timing of notice.); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  

The most recent notice was given to the appellant in December 
2006 and that notice was complete prior to the AMC's 
readjudication of the claim in its March 2007 Supplemental 
Statement of the Case (SSOC).  The SSOC also notified the 
appellant of the decision denying her claim and was followed 
by an explanation of the basis for the decision that her 
husband did not have qualifying service for pension benefits, 
and in the forwarding letter, the appellant was notified of 
her opportunity to respond.  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.

As to VA's duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, the RO obtained a 
certification from the service department showing that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.  The 
evidence submitted by the appellant does not show the 
requisite service, and she has not indicated that she has 
such documentation.

To the extent that there is any deficiency in the December 
2006 VCAA notice letter, the Board notes that the (NPRC has 
certified that the appellant's late husband had no service as 
a member of he Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The appellant has had an opportunity to come 
forth with additional evidence or argument in support of her 
claim.  She has neither come forward with appropriate 
evidence, nor is there any reasonable possibility that such 
evidence exists.  In light of these considerations, the Board 
finds no prejudice in adjudicating the claim on the current 
record.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply). 

                                                    Law and 
Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).

Under 38 C.F.R. § 3.203, for the purpose of establishing 
entitlement to death pension benefits, compensation, 
dependency and indemnity compensation, or burial benefits, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:

(1) the evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in 
it is accurate.  However, where the 
appellant does not submit evidence of 
service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification 
of service from the service department.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  The 
appropriate military authority must certify such service as 
qualifying.  38 C.F.R. § 3.203.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

                                                         



                                                            
Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  In 
support of her claim the appellant has submitted numerous 
statements and a copy of her husband's death certificate.

The NPRC certified in November 1991 that the appellant's late 
husband's only verified service was as a Philippine Scout 
from July 1946 to February 1949.  There is no certified 
document of record to show that the veteran had service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from 
or certified by a United States service department and none 
of the additional evidence shows that the veteran had the 
requisite service.  See 38 C.F.R. § 3.203(a).

There is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" 
and 38 C.F.R. § 3.203(a), which provides that a claimant may 
show service by submitting certain documents "without 
verification from the appropriate service department".  As 
noted above, however, in addition to the NPRC's negative 
certification, the appellant was informed that she could 
submit evidence to support her claim without verification 
from the service department in the most recent supplemental 
statement of the case, but she submitted no additional 
documents.  The Board reiterates that the evidence the 
appellant had previously submitted fails to show that her 
husband had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, and she has 
not given any indication that any of the documents noted in 
38 C.F.R. § 3.203(a) exist.

In view of the foregoing, the Board must find that the 
appellant's late husband did not have the type of qualifying 
service that would confer upon her basic eligibility for VA 
death pension benefits.  

 
                                                    ORDER

The appeal for basic eligibility for VA death benefits is 
denied.

                              
                        ___________________________________ 
                                           R. F. WILLIAMS 
                      Veterans Law Judge, Board of Veterans' 
Appeals,
                                 Department of Veterans 
Affairs 













 Department of Veterans Affairs


